Citation Nr: 1140991	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1986 to July 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

When this case most recently was before the Board in January 2011, it was decided in part and remanded in part for additional evidentiary development.  The case since has been returned to the Board for further appellate action.

The Board again notes that the issue of whether a March 2002 rating decision, which denied entitlement to service connection for a bilateral foot disability, was based on clear and unmistakable error (CUE) has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for a psychiatric disability is decided. 

As the Veteran previously indicated that he was afforded mental health treatment in service, and his representative indicated that complete service personnel records (SPRs) may contain disciplinary records pertinent to the claim, the Board remanded the case in January 2011 with instruction that the RO or the Appeals Management Center (AMC) in Washington, D.C., attempt to obtain any outstanding mental health treatment records and obtain any additional SPRs. 

In response to the January 2011 remand directives, the Appeals Management Center in Washington, D.C., (AMC) sent the Veteran correspondence in which it requested records, SPRs, a copy of his DD214, and the locations and names of military installations in which he received treatment for mental health conditions.

The Board finds that this request of the Veteran, as it appears to be the only action taken by the AMC or RO, is not in compliance with the Board's January 2011 remand directives, duplicated below.  The Board finds that the RO or the AMC should contact the U.S. Army and Joint Services Records Center (JSRRC) and request the aforementioned evidence.

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should attempt to obtain a complete copy of the Veteran's SPRs, to include a copy of the Veteran's DD Form 214 from the JSRRC.  If it is unable to obtain the identified records, it should so inform the Veteran and his representative and again request them to submit the outstanding evidence.  Efforts to obtain the records should continue until it is determined that the records do not exist or that further attempts to obtain the records would be futile.  All attempts to obtain these records should be documented in the claims files. 

2.  The RO or the AMC should undertake appropriate development to obtain any mental health treatment records from all military installations the Veteran was stationed at during his active service, to include the installations noted in the service records of evidence.  If it is unable to obtain the identified records, it should so inform the Veteran and his representative and again request them to submit the outstanding evidence.  Efforts to obtain the records should continue until it is determined that the records do not exist or that further attempts to obtain the records would be futile.  All attempts to obtain these records should be documented in the claims files. 

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


